DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason C. Chu (Reg. No. 63,022) on February 2, 2021.
The application has been amended as follows: 
1. (Currently Amended) A system information change indication method, comprising:
determining, by a base station, that a first system information block (SIB) in to-be-sent system information is changed, wherein the first SIB carries positioning assistance data, wherein a second SIB, sent before the first SIB, includes a first value tag and a second value tag, wherein the first value tag indicates whether the positioning assistance data in a first type of SIB is changed, and the positioning assistance data comprised in the first type of SIB is public positioning assistance data, wherein the second value tag indicates whether positioning assistance data in a second type of SIB is changed, and the positioning assistance data comprised in the second type of SIB is positioning assistance data related to a satellite navigation system; and
sending, by the base station to a terminal, a message carrying a change indication, wherein the change indication notifies the terminal that the first SIB is changed and the second SIB is changed.

2. (Currently Amended) The method according to claim 1, wherein [[a]] the second SIB in the system information carries at least one value tag, and the value tag indicates whether positioning assistance data in specified m first SIBs is changed, wherein m is a positive integer.



6. (Currently Amended) A system information change indication method, comprising:
obtaining, by a terminal, a change indication carried in a message from a base station;
determining, by the terminal based on the change indication, that a first system information block (SIB) that is in system information and that carries positioning assistance data is changed, wherein a second SIB, sent before the first SIB, includes a first value tag and a second value tag, wherein the first value tag indicates whether the positioning assistance data in a first type of SIB is changed, and the positioning assistance data comprised in the first type of SIB is public positioning assistance data, wherein the second value tag indicates whether positioning assistance data in a second type of SIB is changed, and the positioning assistance data comprised in the second type of SIB is positioning assistance data related to a satellite navigation system; and
[[if]] when needing to be positioned, reading, by the terminal, the first SIB that is in the system information and that carries the positioning assistance data and the second SIB that carries the positioning assistance data.

7. (Currently Amended) The method according to claim 6, wherein the second SIB in the system information carries at least one value tag, and the value tag indicates whether positioning assistance data in specified m first SIBs is changed, wherein m is a positive integer; and
the method further comprises:
reading, by the terminal, the at least one value tag carried in the second SIB, determining a changed first SIB in the system information based on the at least one value tag, and reading the changed first SIB.

10. (Canceled) 

11. (Currently Amended) A system information change indication apparatus, comprising:
a processor; and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
, wherein a second SIB, sent before the first SIB, includes a first value tag and a second value tag, wherein the first value tag indicates whether the positioning assistance data in a first type of SIB is changed, and the positioning assistance data comprised in the first type of SIB is public positioning assistance data, wherein the second value tag indicates whether positioning assistance data in a second type of SIB is changed, and the positioning assistance data comprised in the second type of SIB is positioning assistance data related to a satellite navigation system; and
send, to a terminal, a message carrying a change indication, wherein the change indication notifies the terminal that the first SIB is changed and the second SIB is changed.

12. (Currently Amended) The apparatus according to claim 11, wherein [[a]] the second SIB in the system information carries at least one value tag, and the value tag indicates whether positioning assistance data in specified m first SIBs is changed, wherein m is a positive integer.

15. (Canceled) 

16. (Currently Amended) A system information change indication apparatus, comprising:
a processor; and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to:
obtain a change indication carried in a message from a base station; 
determine, based on the change indication, that a first system information block SIB that is in system information and that carries positioning assistance data is changed, wherein a second SIB, sent before the first SIB, includes a first value tag and a second value tag, wherein the first value tag indicates whether the positioning assistance data in a first type of SIB is changed, and the positioning assistance data comprised in the first type of SIB is public positioning assistance data, wherein the second value tag indicates whether positioning assistance data in a second type of SIB is changed, and the positioning assistance data comprised in the second type of SIB is positioning assistance data related to a satellite navigation system; and
[[if]] when needing to be positioned, read the first SIB that is in the system information and  and the second SIB that carries the positioning assistance data.

17. (Currently Amended) The apparatus according to claim 16, wherein [[a]] the specified second SIB in the system information carries at least one value tag, and the value tag indicates whether positioning assistance data in specified m first SIBs is changed, wherein m is a positive integer; and
the programming further includes instructions to:
read the at least one value tag carried in the second SIB, determine a changed first SIB in the system information based on the at least one value tag, and read the changed first SIB.

20. (Canceled) 

 
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646